Citation Nr: 1705850	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with polysubstance abuse in full sustained remission.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1970 to March 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2013, the Board remanded the Veteran's increased rating for PTSD claim, rated then as 50 percent disabling, along with a claim of entitlement to a total disability rating based on individual unemployability (TDIU), for further development.  In an April 2016 rating decision, the RO granted an increased evaluation of 70 percent for PTSD with polysubstance abuse in full sustained remission, effective July 1, 2008, the date of the Veteran's claim.  Effective July 1, 2008, entitlement to TDIU was also granted.  

The Veteran's claim of entitlement to a rating in excess of 70 percent for PTSD with polysubstance abuse in full sustained remission has been returned to the Board. 


FINDING OF FACT

In a May 2016 correspondence, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD with polysubstance abuse in full sustained remission.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement rating in excess of 70 percent for PTSD with polysubstance abuse in full sustained remission have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a May 2016 correspondence, the Veteran stated that he wished to withdraw the appeal as to the issue of entitlement to rating in excess of 70 percent for PTSD with polysubstance abuse in full sustained remission.  As such, there remain no allegations of errors of fact or law for appellate consideration in this claim. Accordingly, the Board does not have jurisdiction to review the appeal on this issues, and the claim is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


